

115 HRES 483 IH: Expressing the support of the House of Representatives for the priorities and goals of Executive Order 13443.
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 483IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Hunter submitted the following resolution; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the support of the House of Representatives for the priorities and goals of Executive
			 Order 13443.
	
 Whereas Executive Order 13443 (72 Fed. Reg. 46537; relating to Facilitation of Hunting Heritage and Wildlife Conservation) was ordered and signed by President George W. Bush on August 16, 2007;
 Whereas Executive Order 13443 was officially published in the Federal Register on August 20, 2007; Whereas the stated purpose of Executive Order 13443 is to direct Federal agencies, including the Department of the Interior and the Department of Agriculture, to proactively create and support programs and activities that have a measurable effect on public land management, outdoor recreation and wildlife management;
 Whereas Executive Order 13443 specifically mentions the expansion and enhancement of hunting opportunities and the management of game species and their habitat;
 Whereas Executive Order 13443 specifically recommends Federal activities including: (1)Evaluation of the effect of agency action on hunting participation trends.
 (2)Consideration of the economic and recreational values of hunting. (3)Management of wildlife habitats on public lands in a manner that expands and enhances hunting opportunities, including through the use of hunting in wildlife management planning.
 (4)Working collaboratively with State governments to manage and conserve game species and their habitats in a manner that respects private property rights and State management authority over wildlife resources.
 (5)Establishment of short- and long-term goals, in cooperation with State and tribal governments, and consistent with agency missions, to foster healthy and productive populations of game species and appropriate opportunities for the public to hunt those species.
 (6)Ensuring that agency plans and actions consider programs and recommendations of comprehensive planning efforts such as State Wildlife Actions Plans, the North American Waterfowl Management Plan, and other range-wide management plans for big game and upland game birds.
 (7)Seeking the advice of State and tribal fish and wildlife agencies, and, as appropriate, consult with the Sporting Conservation Council and other organizations with respect to these Federal activities.
 Whereas Executive Order 13443 specifically orders: (1)The Chairman of the Council on Environmental Quality, in coordination with the appropriate Federal agencies and in consultation with the Sporting Conservation Council and in cooperation with State and tribal fish and wildlife agencies and the public, to convene no later than 1 year after the date of the Executive order, and periodically thereafter, a White House Conference on North American Wildlife Policy (Conference) to facilitate the exchange of information and advice relating to the means for achieving the goals of the Executive order.
 (2)The Chairman of the Council on Environmental Quality to prepare, consistent with applicable law and subject to the availability of appropriations, in coordination with the appropriate Federal agencies and in consultation with the Sporting Conservation Council, and in cooperation with State and tribal fish and wildlife agencies, not later than 1 year following the conclusion of the Conference, a comprehensive Recreational Hunting and Wildlife Conservation Plan (Action Plan) that incorporates existing and ongoing activities and sets forth a 10-year agenda for fulfilling the actions identified in the Federal actions section of the Executive order.
 Whereas the Council on Environmental Quality and the Sporting Conservation Council completed the first edition of the Action Plan in December 2008 setting forth a 10-year agenda to address 58 action items and 174 sub-action items with the stated goal of fulfilling the actions identified in Executive Order 13443;
 Whereas a vast majority of the 58 action items and 174 sub-action items of the Action Plan have the current status of being only partially completed or, in most cases, wholly incomplete;
 Whereas Federal agencies have made no substantiated efforts to purposefully implement the goals and directives of Executive Order 13443;
 Whereas public lands throughout the country promote recreational opportunities for American families, economic revenue, public health and education, and environmental protection and conservation; and
 Whereas the primary objective with any and all Federal land management should be to provide for their protection and conservation while also maintaining access for those whom these lands belong, the American public: Now, therefore, be it
	
 That the House supports efforts— (1)to reaffirm to Federal agencies the priorities and goals of Executive Order 13443, completely and in total; and
 (2)to recommend to the President of the United States that he issue a new Executive order reestablishing the original priorities and goals of Executive Order 13443.
			